DETAILED ACTION
Claims 1-13 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dual valve element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
NOT INVOKED DESPITE PRESENCE
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “dual valve element” in claims 4, 8, and 12; even though applicant recites the generic place holder element, “dual valve” is a structural modifier.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 8, and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant recites “dual valve element” in the claims. The term “dual valve” is not used in the specification. Applicant does disclose an inlet and an outlet valve set, however, since both inlet and outlet valve are claimed prior to the “dual valve element”; “dual valve element” must refer to another, as yet unclaimed valve element. Since there is no written description of what is meant by “dual valve element,” and there is no structure clearly implied by the term or the context of the invention that has not already been claimed; the details of the invention are not adequately disclosed, and one skilled in the art can not make and use the invention. Therefore applicant does not satisfy the written description requirement. Accordingly claims 4, 8, and 12 are rejected. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4, 8, and 12 recite a “dual valve element.” The element does not have adequate written description and it is therefore the limits of what applicant intends to claim are unclear. Therefore claims 4, 8, and 12 are rejected for indefiniteness.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Collier (US 2,700,961).
Regarding claim 1, Collier discloses [a fluid motor] comprising; a) power end (fig 2, the lower side of fig 2, including crankshaft 14; the side includes sprocket connections 38-41 on the right side of the figure) including a housing (crankcase 12, cylinder block 13, c 1 l 49), a drive shaft (crankshaft 14, c 1 l 50) and a reciprocating piston (piston 17, c 1 l 55; examiner notes that applicant has not claimed sufficient structure to distinguish applicant’s crosshead piston from the prior art) connected to the drive shaft, b) a fluid end (fig 2 upper part of fig 2 including cylinder block 13 and fluid conduits 24, 25, c 1 l 65-70; including fluid connections to piping 30 on the left side of the figure 1) including a housing (cylinder block 13) and a reciprocating piston (piston 17) connected to the power end reciprocating piston, c) the fluid end including a fluid chamber (cylinders 16, c 1 l 53)  having an inlet (vertical conduit 20, c 1 l 61, connected to conduits 22, 24, c 1 l 60, 65-68, and intake / exhaust valves 31, 31’, c 2 l 20) and an outlet (vertical conduit 20 also allows flow in the opposite direction), and d) the inlet and outlet each including a valve (rotary valve 31, c 2 l 1) controlled in a timed relationship with the drive shaft in the power end (c 2 l cam shafts 24, 341, operate the valves 31 and are connected to the crankshaft 15 via sprockets 40, 42 and chain 41, c 2 l 41-48). 
Collier does not explicitly disclose a bi-directional injection generator. Nevertheless, it appears that the operation of Collier is a mere reversal of operation to use the apparatus as an injector generator. The mere reversal of parts is obvious as a matter of law (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); See MPEP 2144.04). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the motor apparatus of Collier as an injector generator / pump, in order to pump fluid.
Examiner notes that the reversibility of the Collier motor appears to be an inherent feature of the rotary valve timing attached to the crankshaft timing; inherency is presumed because of the substantial identical features of Collier and applicant’s rotary valve and crankshaft arrangement (See MPEP 2112.01). 
Regarding claim 2, Collier discloses the injector generator of claim 1 wherein the fluid flow can be reversed within the fluid end to cause the injector generator to function as a motor source (apparatus functions as a motor when pressurized fluid is pumped into the fluid end, c 1 l 48). 
Regarding claim 3, Collier discloses the injector generator of claim 1 wherein the injection generator further includes three pistons in the power end (fig 1 depicts three piston on the right side of the machine nearer the sprockets 40), three pistons in the fluid end (fig 1 depicts three piston on the left side of the machine), three fluid chambers in the fluid end (fig 1 depicts 3 cylinders 17 on the left side of the apparatus), and two valve rotary valve assemblies (rotary valve 31, 31’, c 2 l 1), one connected to the inlets of the fluid chambers and one connected to the outlets of the fluid chambers (rotary valves 31, 31’ connected to intake and exhaust, c 2 l 39-40). 
Regarding claim 4, Collier discloses the injector generator of claim 1 wherein the inlet and outlet valves are formed in a single valve housing (all inlet and outlet valves are enclosed in the lateral portions 34 of the intake and discharge conduits 24, 25, c 1 l 70-80) which includes a dual valve element (fig 4, applicant’s intended structure is not clear; however based on a broad reading, conduit 20, 22, 23 are a single structure thereby being a single element, and the conduit appears to connect to both intake and exhaust valves thereby relating to dual valves). 
Regarding claim 5, Collier discloses a reversible reciprocating plunger pump platform comprising; … a) power end (fig 2, the lower side of fig 2, including crankshaft 14; the side includes sprocket connections 38-41 on the right side of the figure) including a housing (crankcase 12, cylinder block 13, c 1 l 49), a drive shaft (crankshaft 14, c 1 l 50) and a reciprocating piston (piston 17, c 1 l 55; examiner notes that applicant has not claimed sufficient structure to distinguish applicant’s crosshead piston from the prior art) connected to the drive shaft, b) a fluid end (fig 2 upper part of fig 2 including cylinder block 13 and fluid conduits 24, 25, c 1 l 65-70; including fluid connections to piping 30 on the left side of the figure 1) including a housing (cylinder block 13) and a reciprocating piston (piston 17) connected to the power end reciprocating piston, c) the fluid end including a fluid chamber (cylinders 16, c 1 l 53)  having an inlet (vertical conduit 20, c 1 l 61, connected to conduits 22, 24, c 1 l 60, 65-68, and intake / exhaust valves 31, 31’, c 2 l 20) and an outlet (vertical conduit 20 also allows flow in the opposite direction), and d) the inlet and outlet each including a valve (rotary valve 31, c 2 l 1) controlled in a timed relationship with the drive shaft in the power end (c 2 l cam shafts 24, 341, operate the valves 31 and are connected to the crankshaft 15 via sprockets 40, 42 and chain 41, c 2 l 41-48). 
 Collier does not disclose wherein the bi-directional injector generator operates at a fluid pressure range between 700 and 2000 psi. Nevertheless it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the apparatus of Collier to operate at a pressure range between 700 and 2000 psi in order to use the apparatus in systems were the operating pressure is between 700 and 2000.
Furthermore, it appears that the operation of Collier is a mere reversal of operation to use the apparatus as an injector generator. The mere reversal of parts is obvious as a matter of law (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); See MPEP 2144.04). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the motor apparatus of Collier as an injector generator / pump, in order to pump fluid.
Examiner notes that the reversibility of the Collier motor appears to be an inherent feature of the rotary valve timing attached to the crankshaft timing; inherency is presumed because of the substantial identical features of Collier and applicant’s rotary valve and crankshaft arrangement (See MPEP 2112.01). 

Regarding claim 6, Collier discloses the injector generator of claim 5 wherein the fluid flow can be reversed within the fluid end to cause the injector generator to function as a motor source (apparatus functions as a motor when pressurized fluid is pumped into the fluid end, c 1 l 48). 
Regarding claim 7, Collier discloses the injector generator of claim 5 wherein the injection generator further includes three pistons in the power end (fig 1 depicts three piston on the right side of the machine nearer the sprockets 40), three pistons in the fluid end (fig 1 depicts three piston on the left side of the machine), three fluid chambers in the fluid end (fig 1 depicts 3 cylinders 17 on the left side of the apparatus), and two valve rotary valve assemblies (rotary valve 31, 31’, c 2 l 1), one connected to the inlets of the fluid chambers and one connected to the outlets of the fluid chambers (rotary valves 31, 31’ connected to intake and exhaust, c 2 l 39-40).
Regarding claim 8, Collier discloses the injector generator of claim 5 wherein the inlet and outlet valves are formed in a single valve housing (all inlet and outlet valves are enclosed in the lateral portions 34 of the intake and discharge conduits 24, 25, c 1 l 70-80) which includes a dual valve element (fig 4, applicant’s intended structure is not clear, based on a plain reading, conduit 20, 22, 23 are a single structure and appear to connect to both intake and exhaust valves).
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over inventor admitted prior art in view of Collier.
Regarding claim 9, Applicant’s admitted prior art  teaches a method of producing electricity (traditional pumped storage facilities generating electricity from water pressure during discharge, para 0002) comprising: incorporating a bi-directional injection generator in an energy storage system (INGEN systems pump water during charging, then generate electricity during discharge, applicant’s para 0003) wherein fluid is pumped into a previously fracked well (the traditional fluid storage system taught by applicant teaches fluid pumped into an energy storage facility, para 0003; use of the apparatus with a previously fracked wells will be treated as an intended use, no structural details of the well are included and it does not appear to impart structure on the pump/motor, the previously fracked well will therefore be treated as non-limiting without additional structure), b. utilizing the pressure of fluid pumped into the previously fracked well to drive the bi-directional injection generator (para 0003).
Applicant’s admitted prior art does not teach a) power end including a housing, a drive shaft and a reciprocating piston connected to the drive shaft, b) a fluid end including a housing and a reciprocating piston  connected to the power end reciprocating piston, c) the fluid end including a fluid chamber  having an inlet and an outlet, and d) the inlet and outlet each including a valve controlled in a timed relationship with the drive shaft in the power end. 
Collier teaches a) power end (fig 2, the lower side of fig 2, including crankshaft 14; the side includes sprocket connections 38-41 on the right side of the figure) including a housing (crankcase 12, cylinder block 13, c 1 l 49), a drive shaft (crankshaft 14, c 1 l 50) and a reciprocating piston (piston 17, c 1 l 55; examiner notes that applicant has not claimed sufficient structure to distinguish applicant’s crosshead piston from the prior art) connected to the drive shaft, b) a fluid end (fig 2 upper part of fig 2 including cylinder block 13 and fluid conduits 24, 25, c 1 l 65-70; including fluid connections to piping 30 on the left side of the figure 1) including a housing (cylinder block 13) and a reciprocating piston (piston 17) connected to the power end reciprocating piston, c) the fluid end including a fluid chamber (cylinders 16, c 1 l 53)  having an inlet (vertical conduit 20, c 1 l 61, connected to conduits 22, 24, c 1 l 60, 65-68, and intake / exhaust valves 31, 31’, c 2 l 20) and an outlet (vertical conduit 20 also allows flow in the opposite direction), and d) the inlet and outlet each including a valve (rotary valve 31, c 2 l 1) controlled in a timed relationship with the drive shaft in the power end (c 2 l cam shafts 24, 341, operate the valves 31 and are connected to the crankshaft 15 via sprockets 40, 42 and chain 41, c 2 l 41-48). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the motor/pump of Collier into the liquid energy storage system of the disclosed prior art for the expected use of providing a reversible pump/motor to pump fluid into the storage system and utilized liquid pressure when fluid is discharged from the storage system. 
Collier does not explicitly teach a bi-directional injection generator.  
Nevertheless, it appears that the operation of Collier is a mere reversal of operation to use the apparatus as an injector generator. The mere reversal of parts is obvious as a matter of law (In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955); See MPEP 2144.04). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the motor apparatus of Collier as an injector generator / pump, in order to pump fluid.
Regarding claim 10, Collier teaches the method of claim 9 wherein the fluid flow can be reversed within the fluid end to cause the injector generator to function as a motor source (apparatus functions as a motor when pressurized fluid is pumped into the fluid end, c 1 l 48). 
Regarding claim 11, Collier teaches the method of claim 9 wherein the injector generator further includes three pistons in the power end (fig 1 depicts three piston on the right side of the machine nearer the sprockets 40), three pistons in the fluid end (fig 1 depicts three piston on the left side of the machine), three fluid chambers in the fluid end (fig 1 depicts 3 cylinders 17 on the left side of the apparatus), and two valve rotary valve assemblies (rotary valve 31, 31’, c 2 l 1), one connected to the inlets of the fluid chambers and one connected to the outlets of the fluid chambers (rotary valves 31, 31’ connected to intake and exhaust, c 2 l 39-40). 
Regarding claim 12, Collier teaches the method of claim 9 wherein the inlet and outlet valves are formed in a single valve housing (all inlet and outlet valves are enclosed in the lateral portions 34 of the intake and discharge conduits 24, 25, c 1 l 70-80) which includes a dual valve element (fig 4, applicant’s intended structure is not clear, based on a plain reading, conduit 20, 22, 23 are a single structure and appear to connect to both intake and exhaust valves).
Regarding claim 13, Collier teaches the method of claim 9. Collier does not disclose wherein the bi-directional injector generator operates at a fluid pressure range between 700 and 2000 psi. Nevertheless it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the apparatus of Collier to operate at a pressure range between 700 and 2000 psi in order to use the apparatus in systems were the operating pressure is between 700 and 2000. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Strickland (US 3,172,332) discloses a fluid operated reciprocating piston motor with a rotary valve controlling fluid admission into the cylinders (fig 3-7). It also teaches that converting hydraulic pumps to hydraulic motors is well known in the art (C 1 ln 15-25). Specifically relevant to claims 1-12.
MacFetridge (US 1,360,965) discloses a fluid operated motor with a piston cross head 10. Specifically relevant to claims 1-12.
Hofmann (US 0751,732) discloses a fluid motor with dual rotary valves in a single valve casing (fig 4, inlet outlet valve L, L1 in valve casing K, line 62-66). Specifically relevant to claims 1-12.
Thomson (US 0740,203) discloses an inline piston fluid motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746